—In a negligence action to recover damages for personal injuries, etc., the defendant Value Rent-A-Car, Inc., appeals from an order of the Supreme Court, Queens County (Dye, J.), dated June 6, 1995, which denied its motion for summary judgment dismissing the plaintiff’s complaint insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the defendant Value Rent-A-Car, Inc., and the action against the remaining defendant is severed.
The defendant Value Rent-A-Car, Inc. (hereinafter Value) submitted sufficient proof to establish that the vehicle owned by it was being driven without its permission and consent at the time of the accident at issue. The plaintiffs failed to submit any proof to rebut Value’s prima facie entitlement to summary judgment. Under the circumstances, Value was not liable for the injuries sustained by the plaintiff Jose Manuel Benavides (see, Vehicle and Traffic Law § 388 [1]; Albouyeh v County of Suffolk, 62 NY2d 681). Rosenblatt, J. P., Ritter, Pizzuto and Hart, JJ., concur.